Name: Council Decision 2012/527/CFSP of 27Ã September 2012 amending Decision 2010/573/CFSP concerning restrictive measures against the leadership of the Transnistrian region of the Republic of Moldova
 Type: Decision
 Subject Matter: international affairs;  Europe;  organisation of transport;  criminal law
 Date Published: 2012-09-28

 28.9.2012 EN Official Journal of the European Union L 263/44 COUNCIL DECISION 2012/527/CFSP of 27 September 2012 amending Decision 2010/573/CFSP concerning restrictive measures against the leadership of the Transnistrian region of the Republic of Moldova THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 27 September 2010, the Council adopted Decision 2010/573/CFSP concerning restrictive measures against the leadership of the Transnistrian region of the Republic of Moldova (1). (2) In view of the progress in reaching a political settlement of the Transnistrian conflict and in restoring the free movement of persons across the administrative boundary of the Transnistrian region, the restrictive measures applying with respect to Annex I to Decision 2010/573/CFSP should be lifted. (3) The restrictive measures applying with respect to Annex II to Decision 2010/573/CFSP should be extended until 30 September 2013. However, in order to encourage progress in addressing the remaining problems regarding the Latin-script schools, the persons included in the list set out in Annex II to Decision 2010/573/CFSP should be removed from the list. (4) Decision 2010/573/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/573/CFSP is hereby amended as follows: (1) Article 1 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of the persons who are responsible for the design and implementation of the campaign of intimidation and closure against Latin-script Moldovan schools in the Transnistrian region of the Republic of Moldova, as listed in the Annex.; (b) paragraph 8 is replaced by the following: 8. In cases where pursuant to paragraphs 3, 4, 6 and 7, a Member State authorises the entry into, or transit through, its territory of persons listed in the Annex, the authorisation shall be limited to the purpose for which it is given and to the persons concerned thereby.; (2) Article 2 is replaced by the following: Article 2 The Council, acting upon a proposal by a Member State or the High Representative of the Union for Foreign Affairs and Security Policy, shall adopt modifications to the list contained in the Annex as required by relevant developments in the Republic of Moldova.; (3) Article 4 is replaced by the following: Article 4 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall apply until 30 September 2013. It shall be kept under constant review. It may be renewed or amended, as appropriate, if the Council deems that its objectives have not been met.; (4) Annex I is deleted; (5) Annex II is replaced by the text appearing in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 27 September 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 253, 28.9.2010, p. 54. ANNEX ANNEX Persons referred to in Article 1(1) ¦